 


109 HR 3153 RH: Upper Colorado and San Juan Basin Endangered Fish Recovery Implementation Programs Reauthorization Act of 2005
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 189 
109th CONGRESS 1st Session 
H. R. 3153 
[Report No. 109–340] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mrs. Cubin (for herself, Mrs. Wilson of New Mexico, Mr. Beauprez, Mr. Matheson, Mr. Udall of New Mexico, Mr. Udall of Colorado, Mr. Salazar, Mr. Cannon, Mr. Bishop of Utah, Ms. DeGette, Mrs. Musgrave, Mr. Pearce, and Mr. Tancredo) introduced the following bill; which was referred to the Committee on Resources 
 
 
December 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To reauthorize the Upper Colorado and San Juan River Basin endangered fish recovery implementation programs. 
 
 
1.Short titleThis Act may be cited as the Upper Colorado and San Juan Basin Endangered Fish Recovery Implementation Programs Reauthorization Act of 2005. 
2.Upper Colorado and San Juan River Basin endangered fish recovery implementation programs 
Section 3 of Public Law 106–392 (114 Stat. 1602) is amended— 
(1)in subsection (a)— 
(A)by striking $46,000,000 and inserting $61,000,000; 
(B)in paragraph (2), by striking 2008 and inserting 2010; 
(C)in paragraph (3), by striking 2008 and inserting 2010; 
(2)in subsection (b)— 
(A)by striking $100,000,000 and inserting $126,000,000; 
(B)in paragraph (1)— 
(i)by striking $82,000,000” and inserting $108,000,000; and 
(ii)by striking 2008 and inserting 2010; and 
(C)in paragraph (2), by striking 2008 and inserting 2010; and 
(3)in subsection (c)(4)— 
(A)in the first sentence, by inserting and the Elkhead Reservoir enlargement after Wolford Mountain Reservoir; and 
(B)in the second sentence, by striking $20,000,000 and inserting $31,000,000. 
 
 
December 13, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
